Title: Appendix: Meteorological Journal for Orange County, Virginia, 1 April–26 June 1786, and 18 January 1787
From: Madison, James
To: 


1 April–26 June 1786, 18 January 1787


1786

Thermr sunrise
Wind sunrise
Weather Sun-rise
Thermr 4 OC. PM
Wind 4 OC. P.M.
Weather 4 OC. P.M.
Shooting &c. of Plants & c.
Appearance & c. of birds & c.
Miscellanea


April
1
43
NE
mixture of snow & hail driving with considerable force
43
NE
still snow & hail driving from NE. Thermr. 26. in air


Forward cherries & a few peaches killed.



2
36
NW
windy, clouds broken, snow 5½ inches deep & very firm
45
NW
fair


Daffodil & Jonquil blossoms bit, & some killed



3
40
W
fair, snow frozen so hard as to bear a man.
52
SSW
fair, snow nearly gone






4
49
S
cloudy, snow gone, 9 O C. beginning to rain
51
E
raining fast, as it has done since 9 O C. A.M.






5
48
NE
still raining
46
NE
still raining






6
44
SW
fair, surface of ground thinly frozen, tops of blue ridge covered with snow
58
W
fair






7
52
SW
fair
58
N
fair






8
51
SE
cloudy
54
SE
somewhat cloudy






9
50
NE
somewhat cloudy
58
E
somewhat cloudy







10
47
NE
somewhat cloudy

NE
Sky muddy






11


fair
52
E
somewhat cloudy






12
46
NE by E
somewhat cloudy
54
NE by E
somewhat cloudy, windy






13
46
NE
somewhat cloudy & moist
55
NE
somewhat cloudy






14
48 & 32 [illegible]
N
fair
64
NE
fair






15
54
NE
smokey
66
E
fair






16
54
SW
somewhat cloudy
68
SW
smokey






17
60
NE
smokey NW
60
W
somewhat cloudy & windy






18
54
W
somewhat cloudy


fair






19
56

smokey NW
65
SE
somewhat cloudy

Whip poor Will first heard




20
56
E
cloudy & damp
55
E
cloudy & damp






21
48
NE
raining
52
NE
still raining






22
54
S
cloudy & foggy after much rain
60
SE
broken clouds






23
58
NE
foggy & cloudy
59
E
cloudy & damp






24
57
NE
raining
62
NE
almost fair


(24) Asparagus first at dinner



25
58
SW
somewhat cloudy
66
N
somewhat cloudy & windy

(25) Humming bird appears




26
60
N by E
fair
70
N
fair






27
58
SW
fair
74
N by E
fair






28
62
SW
fair
73
W
somewhat cloudy
tulips blowing





29
67
SW
somewhat cloudy
70
N
fair, windy


(29) 9 oC. P.M scattered & transient streams of Aurora Bor. from NNW to NNE



30
55
N
fair
62½
N
fair





May
1
57
SW
fair
72
NE
sky muddy NW






2
62
NE
fair, somewhat smokey
72
NE
fair






3
62
E
air thick
70
SE
fair







4
60
SE
sky somewhat muddy
70
NE
air thick
primrose begins to blow

(4) forward peas beginning to blossom



5
60
E
air thick
68
NE
sky muddy






6
57
NE
somewhat cloudy
66
NE
sky muddy
pionies blowing





7
60
NE
air thick
6

fair
Wood bine in blossom
Humming birds frequent




8
62
W
sky muddy, air thick


fair.






9
62
NE
somewhat cloudy air thick
70
E
smokey






10
63
NE
cloudy NW
72
E
fair






11
61
SW
cloudy & foggy (12 oC. raining)
62
SW
cloudy






12
63
S
foggy


fair






13
62
NE
cloudy & moist
66
W
fair

Cherry birds observed




14
62
W
fair
76
SW
fair






15
66
SW
fair
72
NE
showers of rain with thunder






16
66
NE
cloudy & foggy
68
SW
cloudy
Strawberries beginning to rendden [sic]





17
63
SW by W
fair
65
N
fair & windy
Cherries beginning to redden





18
60
SW
fair
66
SW by W
flying & watery clouds, 6 oC. shower of rain






19
58
N
fair
66
N
fair






20
59
E
somewhat cloudy
63
E
cloudy






21
62
E
somewhat cloudy
72
W
moderate shower with good deal of thunder







22
66
NE by E
cloudy & foggy
67
E
cloudy & foggy






23
65
ENE
cloudy, after rain during night

NE
cloudy


(23) strawberries first at table



24
60
NE
raining
62
E
cloudy


(24) garden peas first at dinner



25
60
E
rainy, clouds low & very thick
62
E
raining clouds, still low & very thick






26
57
NE
rainy & very thick
62
NE
very thick & misty






27
62
S
cloudy & misty
70
E
flying clouds






28

NE
raining fast & clouds very low & thick
70
W
fair, after heavy rain during forenoon






29
67
S
somewhat cloudy
71
SE
very showery, from 5 to 6 OC. a most powerful rain






30
68
E
cloudy & foggy
74
E
fair, 6 OC. moderate shower






31
68
E
raining
71
ENE
cloudy & showery





June
1
67
ENE
raining, clouds very low & thick
70
ENE
moderate rain, clouds low & thick






2
68
ENE
light rain, clouds low & thick
72
E
cloudy & showery






3
69
E
very thick & rainy
76
NNE
fair

(3) Cherry birds disappear




4
70
NNE
fair
78
E
fair






5
72
E
fair
81
NE
fair






6
73
SE
foggy
80
NNE
fair






7
74
NNE
foggy
81
WSW
fair






8
74
W
fair
76
SE
somewhat cloudy after thunder shower SW






9
69
NNE
somewhat cloudy
80
ENE
fair






10
70
SE
cloudy
79

fair






11
71
SW
foggy & cloudy
81
W
fair







12
69
SW
fair
75
W
fair






13
67
W
fair
77½
SW
fair






14
69
N
fair
82
E
fair






15
74
SW
fair
85
SSW
fair






16
77
SSW
fair
86
S
fair






17
78
SSW
somewhat cloudy
82
SW
fair






18
77
SW
very little cloudy


small thunder shower passing from NW towds. NE






19
76
NNE
somewhat cloudy
82
E
fair






20
73
SW
fair
83
SE
fair






21
68
NE
cloudy & likely for rain, after moderate shower in night
76
NE
cloudy






22
62
N
somewhat foggy
77
N
fair


(22) strawberries last at table



23
66
N
fair
78
SW
fair






24
70
SW
somewhat cloudy
77
SW
thundercloud SE






25
74
SSW
fair


fair






26
74
NE
fair


Cloudy





[1787 January]



18
42
SW
Fair
50
W
fair & very windy





